PER CURIAM.
This is another case involving a nontenured teacher suing a local board of education on grounds that her termination of employment was arbitrary and capricious, thus, violating her constitutional right to due process and equal protection. The facts in this case are not substantially dissimilar to the facts in our recent decision of Underwood v. Barbour County Board of Education, 372 So.2d 22 (Ala.1979).
Also, the issues in this case are almost identical to those in Underwood; and no new issues are raised. We, therefore, affirm the trial court on" the authority of Underwood.
AFFIRMED.
TORBERT, C. J., and BLOODWORTH, FAULKNER, ALMON and EMBRY, JJ., concur.